Debtor 1
                Case 19-20325     Doc 12
                     Suleman D. Gowon
                                                           Filed 01/31/19 Entered 01/31/19 11:15:32                            Desc Main
                                                  Middle     Document     Page 1 of 8
                         First Name               Name                Last Name
Debtor 2
                                                  Middle
(Spouse, if filing) First Name                    Name                Last Name
United States Bankruptcy Court for the:                        DISTRICT OF UTAH                                     Check if this is an amended plan, and
                                                                                                                    list below the sections of the plan that
                                                                                                                    have been changed
Case number:
                          19-20325
(If known)




Official Form 113
Chapter 13
Plan                                                                                                                                                12/17


Part 1:       Notices

To Debtor(s):           This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                        indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                        do not comply with local rules and judicial rulings may not be confirmable.

                        In the following notice to creditors, you must check each box that applies

To Creditors:           Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                        You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                        an attorney, you may wish to consult one.

                        If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                        confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                        Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                        Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                        The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                        plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                        will be ineffective if set out later in the plan.

 1.1         A limit on the amount of a secured claim, set out in Section 3.2, which may result in             Included                  Not Included
             a partial payment or no payment at all to the secured creditor
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,               Included                  Not Included
             set out in Section 3.4.
 1.3         Nonstandard provisions, set out in Part 8.                                                        Included                  Not Included


 Part 2:      Plan Payments and Length of Plan

2.1          Debtor(s) will make regular payments to the trustee as follows:

$362 per Month for 60 months

Insert additional lines if needed.

             If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make
             the payments to creditors specified in this plan.

2.2          Regular payments to the trustee will be made from future income in the following manner.

             Check all that apply:
                      Debtor(s) will make payments pursuant to a payroll deduction order.
                      Debtor(s) will make payments directly to the trustee.
                      Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.
APPENDIX D                                                                Chapter 13 Plan                                                  Page 1
             Case 19-20325              Doc 12         Filed 01/31/19 Entered 01/31/19 11:15:32                             Desc Main
Debtor           Suleman D. Gowon                        Document     Page 2 of 8 number 19-20325
                                                                             Case


                    Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing
                    the return and will turn over to the trustee all income tax refunds received during the plan term.

                    Debtor(s) will treat income refunds as follows: For the next three tax years of 2018, 2019, and 2020, the Debtors shall pay into
                    the Plan the net total amount of yearly state and federal tax refunds that exceed $1,000 for each of the tax years identified in such
                    section. If in an applicable tax year, the Debtors receives and Earned Income Tax Credit ("EIC") and/or an Additional Child Tax
                    Credit ("ACTC") on their federal tax return, the Debtors may retain up to a maximum of $2,000 in tax refunds for such year
                    based on a combination of the $1,000 allowed above plus the amount of the EIC and/or ACTC credits up to an additional $1,000.
                    On or before April 30 of each applicable tax year, the Debtors shall provide the Trustee with a copy of the first two pages of filed
                    state and federal tax returns. The Debtors shall pay required tax refunds to the Trustee no later than June 30 of each such year.
                    however, the Debtors are not obligated to pay tax overpayments that have been properly offset by a taxing authority. Tax refunds
                    paid into the Plan may reduce the plan term to no less than the Applicable Commitment Period, but in no event, shall the amount
                    paid into the Plan be less than thirty-six (36) Plan Payments plus all annual tax refunds required to be paid into the plan.


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5       The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $21,720.00.

Part 3:   Treatment of Secured Claims

3.1       Maintenance of payments and cure of default, if any.

          Check one.
                  None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2       Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                    None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                    The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                    The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                    claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                    secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                    listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                    listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                    The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                    of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                    treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                    creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                    The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                    property interest of the debtor(s) or the estate(s) until the earlier of:

                    1. payment of the underlying debt determined under nonbankruptcy law, or

                    2. discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

           Creditor            Estimated       Collateral      Value of        Amount of       Amount of        Interest     Monthly       Estimated
                               amount of                       Collateral      claims          Secured          Rate         payment       total of
                               Creditor’s                                      senior to       Claim                         to            monthly
                               total Claim                                     creditor’s                                    creditor      payments
                                                                               claim
           Nevada West         $13,329.00      2001 Ford       $14,314.00      $0.00           $13,329.00       6.00%        $265.15       $15,909.00
           Financial/                          Escape
           HLS of
           Nevada


Official Form 113                                                      Chapter 13 Plan                                                  Page 2
              Case 19-20325              Doc 12        Filed 01/31/19 Entered 01/31/19 11:15:32                              Desc Main
                                                         Document     Page 3 of 8

Debtor             Suleman D. Gowon                                                         Case number        19-20325


 3.3       Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                    None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4        Lien avoidance.

Check one.
                    None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


3.5        Surrender of collateral.

           Check one.
                           None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

Part 4:     Treatment of Fees and Priority Claims

4.1        General
           Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in
           full without postpetition interest.

4.2        Trustee’s fees
           Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments;
           and during the plan term, they are estimated to total $2,172.00.

4.3        Attorney's fees.

           The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,600.00.

4.4        Priority claims other than attorney’s fees and those treated in § 4.5.

           Check one.

                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

                     The debtor(s) estimate the total amount of other priority claims to be $0.00

4.5        Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

           Check one.
                   None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



Part 5:     Treatment of Nonpriority Unsecured Claims

5.1        Nonpriority unsecured claims not separately classified.

           Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the
           option providing the largest payment will be effective. Check all that apply.



Official Form 113                                                       Chapter 13 Plan                                                  Page 3
               Case 19-20325              Doc 12         Filed 01/31/19 Entered 01/31/19 11:15:32                          Desc Main
                                                           Document     Page 4 of 8
Debtor             Suleman D. Gowon                                                             Case number   19-20325


            The sum of $0.00

                      % of the total amount of these claims, an estimated payment of $     .

              The funds remaining after disbursements have been made to all other creditors provided for in this plan.

              If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $0.00.
              Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

 5.2        Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                       None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

 5.3        Other separately classified nonpriority unsecured claims. Check one.

                       None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

Part 6:      Executory Contracts and Unexpired Leases

6.1         The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
            contracts and unexpired leases are rejected. Check one.

                       None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

Part 7:      Vesting of Property of the Estate

7.1         Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
             plan confirmation.
             entry of discharge.
             other:

Part 8:      Nonstandard Plan Provisions

8.1         Check "None" or List Nonstandard Plan Provisions
                       None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
                       1. Under LR 2083-2(f)(7) the local rules are incorporated.
                       2. Nevada West Financial/HLS of Nevada, listed as secured creditors in section 3.2, shall receive adequate protection payments,
                          notice of adequate protection payments sent by U.S. First Class Mail to their registered agent.
                       3. Nevada West Financial/HLS of Nevada and other creditors may refer to the Notice for Adequate Protection Payments for
                          detail concerning the amount and duration of Adequate Protection Payments.
                       4. The applicable commitment period for this chapter 13 plan is 60 months.

Part 9:      Signature(s):

9.1       Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Suleman D. Gowon                                                 X
       Suleman D. Gowon                                                      Signature of Debtor 2
        Signature of Debtor 1

        Executed on        January 31, 2019                                       Executed on

X       /s/ Jared B. Pearson                                               Date     January 31, 2019
        Jared B. Pearson
        Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.

Official Form 113                                                        Chapter 13 Plan                                              Page 4
     Case 19-20325            Doc 12        Filed 01/31/19 Entered 01/31/19 11:15:32                              Desc Main
                                              Document     Page 5 of 8
Debtor           Suleman D. Gowon                                                          Case number        19-20325



Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference
between the amounts set out below and the actual plan terms, the plan terms control.

a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                     $0.00

b.    Modified secured claims (Part 3, Section 3.2 total)                                                             $15,909.00

c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                        $0.00

d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                              $0.00
e.    Fees and priority claims (Part 4 total)                                                                         $5,772.00

f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                       $0.00

g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                   $0.00

h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                              $0.00

i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                        $0.00

j.    Nonstandard payments (Part 8, total)                                                               +            $0.00


Total of lines a through j                                                                                            $21,681.00




Official Form 113                                                      Chapter 13 Plan                                        Page 5
  Case 19-20325       Doc 12    Filed 01/31/19 Entered 01/31/19 11:15:32            Desc Main
                                  Document     Page 6 of 8




Jared B. Pearson, Bar No. 12200
Pearson Law Firm, PLLC
9192 South 300 West, Suite 35
Sandy, Utah 84070
Telephone: (801) 888-0991

                      IN THE UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF UTAH
 IN RE:                                           Case No. 19-20325

       SULEMAN D. GOWON,                          Judge: R. Kimball Mosier

                Debtor.                           Chapter 13


 NOTICE OF ADEQUATE PROTECTION PAYMENTS UNDER 11 U.S.C. § 1326 AND
                       OPPORTUNITY TO OBJECT

       The Debtor states as follows:

       3.      The Debtor(s) filed a voluntary petition under Title 11 commencing a chapter 13

bankruptcy case.

       4.      The Debtor proposes to make Adequate Protection Payments, pursuant to §

1326(a)(1)(C) accruing with the initial plan payment which is due no later than the originally

scheduled meeting of the creditors under § 341 and continuing to accrue on the first day of each

month thereafter, to the holders of the allowed secured claims in the amount specified below:

   Secured Creditor          Description of       Amount of Adequate       Number of Months in
                              Collateral          Protection Payment        Adequate Protection
                                                                                 Period
 Nevada West              2014 Dodge Charger $134.00                       6
 Financial/HLS of
 Nevada
  Case 19-20325       Doc 12     Filed 01/31/19 Entered 01/31/19 11:15:32            Desc Main
                                   Document     Page 7 of 8

       5.      The monthly plan payments proposed by the Debtor(s) shall include the amount

necessary to pay all Adequate Protection Payments and the amount necessary to pay the

Trustee’s statutory fee.

       6.      Upon completion of the Adequate Protection Payment period designated herein

for each listed secured creditor, the Equal Monthly Plan Payment identified in each Part of the

Plan shall be the monthly payment and shall accrue on the first day of each month.

       7.      This Notice shall govern the Adequate Protection Payments to each listed secured

creditor unless subsequent Notice is filed by the Debtor or otherwise ordered by the Court.

       8.      Objections, if any, to the proposed Adequate Protection Payments shall be filed as

objections to confirmation of the Plan. Objections must be filed and serviced no later than 7 days

before the date set for the hearing on confirmation of the Plan.

       DATED: January 31 , 2019
                                                     PEARSON LAW FIRM, PLLC

                                                     /s/ Jared B. Pearson
                                                     JARED B. PEARSON
                                                     Attorney for Debtor(s)
  Case 19-20325      Doc 12     Filed 01/31/19 Entered 01/31/19 11:15:32           Desc Main
                                  Document     Page 8 of 8




                                   MAILING CERTIFICATE

        The undersigned hereby certifies that on January 31st, 2019, a true and correct copy of
the foregoing chapter 13 plan and Notice of Adequate Protection Payments was sent by U.S.
Mail, first class, postage-prepaid, or by Certified mail to the following:

Office of the U.S. Trustee                                         By Electronic Notification
9 Exchange Place, Suite 100
Salt Lake City, Utah 84111

Chapter 13 Trustee                                                 By Electronic Notification

HLS of Nevada                                                      By U.S. Mail First Class
Paracorp Inc. (Registered Agent)
1108 E. South Union Ave.
Midvale, Utah 84047

Attached Creditor Matrix                                           By U.S. First Class Mail




                                                     /s/ Jared B. Pearson
                                                    Jared B. Pearson
